The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The disclosure is objected to because of the following informalities: Page 3, in the heading therein, it is noted that --of the Invention-- should be inserted after “Detail Description” for consistency with PTO guidelines. Page 3, in paragraph [0008], note that --the detail description of the drawings-- should be inserted after “throughout” for an appropriate characterization. Page 3, in paragraph [0012], first line therein, it is noted that the recitation of “its derivative” should be rewritten as --derivatives thereof-- for an appropriate characterization. Page 4, in paragraph [0015], first, second, 4th lines therein; page 5, in paragraph [0019], last line therein; page 14, in paragraph [0050], 4th line therein; page 15, in paragraph [0054], last line therein: note that the term “Figures” is vague in meaning as to which figures are intended (i.e. all, some, particular one(s), etc.), respectively at these instances and thus appropriate clarification is needed. Page 4, in paragraph [0016], first line therein, note that the recitation of “high-performance computerize may” appears incomplete and thus appropriate clarification is needed. Page 9, in paragraph [0030], 9th line therein, note that the recitation of “may be referred to as a terahertz (THz)-wave signal with” should be rewritten as -- may be referred to as a “terahertz (THz)-wave signal” with-- for an appropriate characterization. Page 10, in paragraph [0034], 5th, 7th, 9th lines therein; page 10, in paragraph [0039], 5th & 9th lines therein; page 13, in paragraph [0047], second line therein: note that --as depicted in Figure 1-- should be inserted after “105b” (i.e. in paragraph [0034] 5th line therein; in paragraph [0039], 5th line therein; in paragraph [0047], second line therein), inserted after “110b” (i.e. in paragraph [0034], 7th line therein; in paragraph [0039], 6th line therein), inserted after “165” (i.e. in paragraph [0034], 9th line therein; in paragraph [0039], 9th line therein), respectively at these instances for appropriate characterizations consistent with the labeling in that drawing. Page 11, in paragraph [0038], first line therein, note that --(Figure 1)-- should be inserted after “145” for consistency with the labeling in that drawing; 6th line therein, note that the recitation of “etc.__In” should be rewritten as --etc. In-- for grammatical clarity. Page 12, in paragraph [0039], last line therein, note that reference labels “145 or 245” should be rewritten as --145 (Figure 1) or 245 (Figure 2)-- for consistency with the labeling in those drawings. Page 12, in paragraph [0040], second line therein, note that --as depicted in Figure 2-- should be inserted after “203” for an appropriate characterization consistent with the labeling in that drawing. Page 12, in paragraph [0042], 5th line therein, note that the recitation of “on the order of 10s to 100s of” should be rewritten as --on the order of tens to hundreds of-- for idiomatic clarity. Page 13, in paragraph [0043], 5th, 6th, 8th lines therein and in paragraph [0045], second, 6th lines therein, note that --as depicted in Figures 2 and 3, respectively-- should be inserted after “210b/310b” (i.e. in paragraph [0043], 5th line therein), inserted after “205b/305b” (i.e. in paragraph [0043], 6th line therein), inserted after “265/365” (i.e. in paragraph [0043], 8th line therein), inserted after “203 or 303” (i.e. in paragraph [0045], second line therein and inserted after “209/309” (i.e. in paragraph [0045], 6th line therein), respectively at these instances for appropriate characterizations consistent with the labeling in those drawings. Page 13, in paragraph [0044], 14th line therein, note that --as depicted in Figures 1 to 3, respectively-- should be inserted after “305” for an appropriate characterization consistency with the labeling in those drawings; line 15, note that there are two instances of the terminology “face-to-face”, thereby rendering one of these instances of this terminology as being redundant and thus appropriate clarification is needed. Page 13, in paragraph [0045], 4th line therein, note that reference label “413” is vague in meaning, especially since such a reference label does not appear in any of the drawings and thus appropriate clarification is needed. Page 15, in paragraph [0051], third, 4th, 5th lines therein and page 18, in paragraph [0063], second line therein, note that --as depicted in Figures 1 to 4, respectively-- should be inserted after “405” (i.e. in paragraph [0051], third line therein), inserted after “465” (i.e. in paragraph [0051], 4th line therein), inserted after “410” (i.e. in paragraph [0051], 5th line therein) and inserted after “etc.” (i.e. in paragraph [0063]), respectively at these instances for an appropriate characterization consistency with the labeling in those drawings. Page 15, in paragraph [0053], last line therein and page 18, in paragraph [0063], last line therein, note that --as depicted in Figures 2 to 4, respectively-- should be inserted after respective instances of “403” for an appropriate characterization consistency with the labeling in those drawings. Page 17, in paragraph [0059], third line therein, note that the pronoun “they” should be rewritten as --the buses-- to indicate the intended feature for clarity and completeness of description; 4th line therein, note that the term “its” should be rewritten as --corresponding-- for an appropriate characterization. Page 17, in paragraph [0061], first line therein, it is noted that the term “The” should be rewritten as --With respect to Figure 6, the-- for an appropriate characterization. Page 18, in paragraph [0063], second, 5th lines therein, note that --as depicted in Figure 1-- should be inserted after “115” (i.e. second line therein) and inserted after “160” (i.e. 5th line therein), respectively at these instances for an appropriate characterization consistent with the labeling in that drawing; third line therein, note that --as depicted in Figures 1 and 2-- should be inserted after “etc.” for an appropriate characterization consistent with the labeling in those drawings. At all occurrences throughout the specification, it is noted that certain sets of reference numbers have been designated as being “collectively” specified by particular reference numbers (e.g. 105, 110, 205, 210, 305, 310, 405, 410, 419, etc.) which do not appear to be explicitly depicted in corresponding drawings and thus appropriate clarification is needed. Note that reference label “345”, appearing in Figure 3, needs to be correspondingly described in the specification description for clarity and completeness of description.  Appropriate correction is required.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 2, lines 2 & 3, note that it is unclear whether the “waveguide” being “communicatively coupled with the second platform” would be an accurate characterization, especially since claim 1 defines that what is “communicatively coupled” are the first and second microelectronic packages. Appropriate clarification is needed.
The following claims have been found to be objectionable for reasons set forth below: 
In claim 1, lines 3, 5, note that --disposed thereon-- should be inserted after “package”, respectively at these instances for an appropriate characterization.
In claim 10, last line, should --to each other-- be inserted prior to the “.” for an appropriate characterization?
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 6, 8, 9; 15-17 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Herbsommer et al. 
Herbsommer et al (i.e. FIG. 36) discloses an electronic device, comprising: two systems (i.e. 3601, 3602), where such systems can be any form of computing devices, such as, for example, a rack mount (e.g. see column 22, line 37). As described at column 22, lines 55-63, each individual system (3601, 3602) can take the form of a printed wiring board (i.e. PWB) having one or more integrated circuits (i.e. ICs), such as a processor as per claim 2, mounted thereon and electrically connected by a waveguide (i.e. DWG (3620), necessarily having low dispersion properties). Accordingly, in a rack mount arrangement, the PWBs necessarily must function as “platforms” located within and attached to the mount rack (i.e. the mount rack corresponds to a “chassis”). Regarding claims 5, 6 & 17, as evident from FIG. 36 taken in conjunction with related FIG. 32, connectors (i.e. 3621, 3622) can be inserted into receptacles (3611, 3612) associated with the two systems (3601, 3602) such as to necessarily include a signal launcher for electromagnetic signals between the two systems (3601, 3602) through the waveguide (3620). Regarding claims 8, 9, 16, it should be noted that operating frequency ranges are in the sub-terahertz range (i.e. greater than 20 GHz, 80 GHz and 220GHz). Regarding claim 15, note that in a mount rack or chassis arrangement, the mounted PWBs can be characterized as being “server blades”, as is typically known in the art.
Claims 1-9; 10-14; 15-20 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Dogiamis et al. 
Dogiamis et al (i.e. FIG. 10) discloses an electronic computing device (i.e. 1000), comprising: multiple server boards (i.e. 1055) including one or more processors (i.e. 1060) and one or more local storage (i.e. 1065) formed on the server board (1055), thereby functioning as a computing device. Accordingly, the server board (1055) can be characterized as a “server blade” (e.g. see paragraph [0035], 12th line therein), as per claim 15. Moreover, racks of server blades can be arranged with a back-panel or back-plane (e.g. see paragraph [0035], 13th to 15th lines therein) and thus the server boards (1055) can function as “platforms” attached to a “chassis” (i.e. corresponding to the back-panel or back-plane). The server boards (1055) of the blade servers are connected to each other through waveguides (i.e. waveguide bundles (1010A, 1010B) in FIG. 10), such as dielectric waveguides. It should be noted that the three server boards (1055) in FIG. 10 can be connected by the waveguide bundles (1010A, 1010B) and the waveguide bundle (1010B) includes a “T” shape waveguide section connected to the middle one of the three server boards (1055), such as to provide a splitter function, as per claim 13. Note that operating frequencies can range from 30 GHz to 300GHz (e.g. see paragraph [0020]) and note that data rates can be up to 100 Gigabit (e.g. see paragraph [0004]).
Any inquiry concerning this communication should be directed to BENNY T LEE at telephone number (571) 272-1764.


/BENNY T LEE/PRIMARY EXAMINER 
ART UNIT 2843                                                                                                                                                                                                       

B. Lee